            Case 1:20-cv-00356-ABJ Document 1 Filed 02/09/20 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLUMBIA


 Lakisha Bland, individually and on behalf of all others
 similarly situated,                                                     C.A. No:
                                            Plaintiff,
                                                                          CLASS ACTION COMPLAINT

                                                                           DEMAND FOR JURY TRIAL




         -v.-
 Unifin, Inc., Jefferson Capital Systems, LLC and
 JOHN DOES 1-25,

                                        Defendants.


       Plaintiff Lakisha Bland (hereinafter, “Plaintiff”), a District of Columbia resident, brings this

Class Action Complaint by and through her attorneys, Stein Saks PLLC, against Defendant Unifin,

Inc. (hereinafter “Defendant Unifin”) and Defendant Jefferson Capital Systems, LLC (hereinafter

“Defendant Jefferson”), individually and on behalf of a class of all others similarly situated, pursuant

to Rule 23 of the Federal Rules of Civil Procedure, based upon information and belief of Plaintiff’s

counsel, except for allegations specifically pertaining to Plaintiff, which are based upon Plaintiff's

personal knowledge.



                       INTRODUCTION/PRELIMINARY STATEMENT

       1.       Congress enacted the Fair Debt Collection Practices Act (hereinafter “the FDCPA”

   or “Act”) in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and

   unfair debt collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time,

   Congress was concerned that "abusive debt collection practices contribute to the number of

                                                                                                      1
        Case 1:20-cv-00356-ABJ Document 1 Filed 02/09/20 Page 2 of 11




personal bankruptcies, to material instability, to the loss of jobs, and to invasions of individual

privacy." Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers,"

and that "'the effective collection of debts" does not require "misrepresentation or other abusive

debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

determining that the existing consumer protection laws ·were inadequate. Id. § 1692(b),

Congress gave consumers a private cause of action against debt collectors who fail to comply

with the Act. Id. § 1692k.

                                JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

where a substantial part of the events or omissions giving rise to the claim occurred.

                                   NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of District of Columbia

consumers under § 1692 et seq. of Title 15 of the United States Code, commonly referred to as

the Fair Debt Collections Practices Act ("FDCPA"), and

   6.      Plaintiff is seeking damages and declaratory relief.

                                           PARTIES
        Case 1:20-cv-00356-ABJ Document 1 Filed 02/09/20 Page 3 of 11




   7.      Plaintiff is a resident of the District of Columbia, County of District of Columbia,

residing at 4740 C Apt 201, Washington DC 20019.

   8.      Defendant Unifin, Inc. is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA and can be served process upon their registered agent,

Incorp Services, Inc. at summons Upon information and belief, Defendant Unifin is a company

that uses the mail, telephone, and facsimile and regularly engages in business the principal

purpose of which is to attempt to collect debts alleged to be due another.

   9.      Defendant Jefferson Capital Systems, LLC, is a "debt collector" as the phrase is

defined in 15 U.S.C. § 1692(a)(6) and used in the FDCPA with an address of 16 Mcleland Rd,

Saint Cloud, MN 56303.

   10.     Upon information and belief, Defendant Jefferson is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   11.     John Does l-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                    CLASS ALLEGATIONS

   12.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   13.     The Class consists of:

           a. all individuals with addresses in the District of Columbia;

           b. to whom Defendant Unifin sent an initial collection letter attempting to collect a

               consumer debt;

           c. on behalf of Defendant Jefferson;
      Case 1:20-cv-00356-ABJ Document 1 Filed 02/09/20 Page 4 of 11




            d. regarding collection of a debt;

            e. that failed to identify and name the original creditor to whom the debt was

               allegedly owed;

            f. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (2l) days after the filing of this action.

   14.      The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.

   15.      Excluded from the Plaintiff Classes are the Defendants and all officer, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   16.      There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendants' written communications to consumers, in the forms attached as

Exhibit A, violate 15 U.S.C. §§ 1692e, 1692f and 1692g.

   17.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor her attorneys have any interests, which might cause them not to vigorously pursue this

action.
      Case 1:20-cv-00356-ABJ Document 1 Filed 02/09/20 Page 5 of 11




   18.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

           a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

               that the Plaintiff Class defined above is so numerous that joinder of all members

               would be impractical.

           b. Common Questions Predominate: Common questions of law and fact exist as

               to all members of the Plaintiff Class and those questions predominate over any

               questions or issues involving only individual class members. The principal issue

               is whether the Defendants' written communications to consumers, in the forms

               attached as Exhibit A violate 15 U.S.C. § 1692e and §1692f and § 1692g.

           c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

               The Plaintiff and all members of the Plaintiff Class have claims arising out of the

               Defendants' common uniform course of conduct complained of herein.

           d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

               class members insofar as Plaintiff has no interests that are adverse to the absent

               class members. The Plaintiff is committed to vigorously litigating this matter.

               Plaintiff has also retained counsel experienced in handling consumer lawsuits,

               complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

               any interests which might cause them not to vigorously pursue the instant class

               action lawsuit.

           e. Superiority: A class action is superior to the other available means for the fair

               and efficient adjudication of this controversy because individual joinder of all
      Case 1:20-cv-00356-ABJ Document 1 Filed 02/09/20 Page 6 of 11




               members would be impracticable. Class action treatment will permit a large

               number of similarly situated persons to prosecute their common claims in a single

               forum efficiently and without unnecessary duplication of effort and expense that

               individual actions would engender.

   19.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

   20.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).


                                   FACTUAL ALLEGATIONS

   21.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   22.     Some time prior to February 18, 2019, an unidentified obligation only described as

“First Premier Bank” in the current amount of $839.86 was allegedly incurred by Plaintiff.

   23.     The alleged obligation arose out of a transaction involving a debt incurred by Plaintiff

in which money, property, insurance or services, which are the subject of the transaction, were

primarily for personal, family or household purposes.

   24.     The alleged obligation is a "debt" as defined by 15 U.S.C.§ 1692a(5).

   25.     The owner of the alleged obligation is a "creditor" as defined by 15 U.S.C.§ 1692a(4).
      Case 1:20-cv-00356-ABJ Document 1 Filed 02/09/20 Page 7 of 11




   26.     The creditor or a subsequent owner, Jefferson Capital Systems, LLC, of the debt

contracted with Defendant Unifin to collect the alleged debt.

   27.     Defendant collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.


                         Violation – February 18, 2019 Collection Letter

   28.     On or about February 18, 2019, Defendant sent Plaintiff an initial collection letter

(the “Letter”) regarding an allegedly owed and unidentified debt. See a true and correct copy of

the Letter attached as Exhibit A.

   29.     When a debt collector solicits payment from a consumer, it must, within five days

of an initial communication provide the consumer with written notice of:

   (1) the amount of the debt;

   (2) the name of the creditor to whom the debt is owed;

   (3) a statement that unless the consumer, within thirty days after receipt of the notice,

   disputes the validity of the debt, or any portion thereof, the debt will be assumed to be

   valid by the debt collector;

   (4) a statement that if the consumer notifies the debt collector in writing within the thirty-

   day period that the debt, or any portion thereof, is disputed, the debt collector will obtain

   verification of the debt or a copy of the judgment against the consumer and a copy of such

   verification or judgment will be mailed to the consumer by the debt collector; and

   (5) a statement that, upon the consumer's written request within the thirty-day period, the

   debt collector will provide the consumer with the name and address of the original creditor,

   if different from the current creditor. 15 U.S.C. § 1692g(a).
        Case 1:20-cv-00356-ABJ Document 1 Filed 02/09/20 Page 8 of 11




      30.     These disclosures are more commonly known as the “G Notice”.

      31.     The Letter did not contain all the requirements of the ‘‘G Notice.'' Specifically, this

  letter deceptively fails to identify the original creditor to whom the alleged debt is owed.

      32.     The letter states that the Original Creditor is “Not Available. ”

      33.     The letter also includes a line stating the “Debt Description” as First Premier Bank.

      34.     It is deceptive to not clearly state who the creditor is in any collection letter sent to a

  consumer.

      35.     Mere illusions are not enough, but the letter must specifically and clearly state who

  the creditor is.

      36.     Here, Defendant fails to even allude to the original creditor and simply provides no

  information regarding Plaintiff’s creditor except for the vague term of “First Premier Bank”

  without any other description.

      37.     Defendant has failed to provide the consumer with a proper initial communication

  letter by failing to clearly identify the original creditor of the debt, leaving the consumer with

  no way of discerning where this letter is coming from and how to identify the debt.

      38.     This complete lack of identifying information was materially misleading to Plaintiff

  who could not ascertain the original creditor and therefore could not identify the debt.

      39.     Plaintiff sustained an informational injury as, since she could not identify the original

  creditor, she could not verify whether she owed the debt and, therefore, could not pay it.

      40.     As a result of Defendant’s deceptive misleading and false debt collection practices,

  Plaintiff has been damaged.

                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.
      Case 1:20-cv-00356-ABJ Document 1 Filed 02/09/20 Page 9 of 11




   41.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

   42.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

   43.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

   44.     Defendant violated said section by:

           a. Making a false and misleading representation in violation of §1692e(10).

   45.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.


                               COUNT II
    VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                              §1692f et seq.

   46.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

   47.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

   48.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

unconscionable means in connection with the collection of any debt.

   49.     Defendant violated this section by unfairly failing to advise Plaintiff as to the identity

of the original creditor who was attempting to collect a debt from her.
      Case 1:20-cv-00356-ABJ Document 1 Filed 02/09/20 Page 10 of 11




    50.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys’ fees.


                               COUNT III
     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                              §1692g et seq.

    51.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

above herein with the same force and effect as if the same were set forth at length herein.

    52.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

    53.     Pursuant to 15 U.S.C. §1692g, a debt collector must notify the consumer of the name

of the creditor to whom the debt is owed. §1692g(a)(2).

    54.     This notice must be clearly conveyed so that the consumer is clearly advised as to

whom the alleged debt is owed.

    55.     Defendant violated this section by unfairly failing to advise Plaintiff as to the identity

of the original creditor who was attempting to collect a debt from her.


                                  DEMAND FOR TRIAL BY JURY


    56.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

a trial by jury on all issues so triable.


                                      PRAYER FOR RELIEF

    WHEREFORE, Plaintiff Lakisha Bland, individually and on behalf of all others similarly

situated demands judgment from Defendant Unifin and Defendant Jefferson, as follows:
     Case 1:20-cv-00356-ABJ Document 1 Filed 02/09/20 Page 11 of 11




   1.       Declaring that this action is properly maintainable as a Class Action and certifying

Plaintiff as Class representative, and Yaakov Saks, Esq. as Class Counsel;

   2.       Awarding Plaintiff and the Class statutory damages;

   3.       Awarding Plaintiff and the Class actual damages;

   4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

expenses;

   5.       Awarding pre-judgment interest and post-judgment interest; and

   6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

just and proper.


   Dated: February 9, 2020                               Respectfully Submitted,


                                                 /s/ Yaakov Saks
                                                 By: Yaakov Saks, Esq.
                                                 Stein Saks, PLLC
                                                 285 Passaic Street
                                                 Hackensack, NJ 07601
                                                 Phone: 201-282-6500
                                                 Fax: 201-282-6501
                                                 Email: ysaks@steinsakslegal.com
                                                 Attorneys for Plaintiff
